EXHIBIT 10.1
 
THIS NOTE AND THE SHARES ISSUABLE UPON THE CONVERSION OF THIS NOTE HAVE NOT BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933 AND MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED UNLESS SO REGISTERED OR AN EXEMPTION FROM REGISTRATION
UNDER SAID ACT IS AVAILABLE.


UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY IN OR FROM BRITISH COLUMBIA UNLESS THE CONDITIONS IN
SECTION 12(2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET.


CONVERTIBLE PROMISSORY NOTE
 

$________  August 17, 2009 

 
FOR VALUE RECEIVED, Live Current Media Inc., a Nevada corporation ("Maker"),
promises to pay to the order of ________ ("Holder") the principal amount of
____________ ($______) plus interest on the unpaid principal balance from time
to time at the rate of 10% per annum or the maximum rate allowed by law,
whichever is less and subject to adjustment as provided herein.  Interest shall
accrue effective as of May 22, 2009.  All accrued but unpaid principal and
interest shall be due and payable on May 22, 2010 (the “Maturity Date”).


1.   Terms of Payment.


1.1.   Interest and Principal Payments.  Interest on the unpaid principal
balance shall be paid quarterly in arrears commencing on August 22, 2009.  All
unpaid principal and any accrued but unpaid interest shall be payable in full on
the Maturity Date.  This Note may be prepaid by the Maker in whole or in part,
at any time and from time to time, upon 30 days prior written notice to Holder.


1.2.   Manner of Payment.  All payments made hereunder shall be paid to Holder
at the address indicated on the attached Schedule A, or at such place as may be
designated in writing by Holder, in immediately available United States funds
without any deduction whatsoever including, but not limited to, any deduction
for any setoff or counterclaim.


2.   Conversion of Note.  The Note and any accrued interest thereon is
convertible, at the option of the Holder, in whole or in part, into shares of
common stock of the Maker (the “Common Stock”), at the rate of $0.25 per share
(the “Conversion Rate”).  (The Conversion Rate is the per share price equal to
the 30-day average of the closing price of Common Stock on the Over-The Counter
Bulletin Board for the 30-day period prior to the issuance date of this
Note.)  If the outstanding shares of Common Stock are subdivided (by stock split
or otherwise) into a greater number of shares of Common Stock, the Conversion
Rate shall be proportionately decreased.  If the outstanding shares of Common
Stock are combined or consolidated (by reclassification or otherwise) into a
lesser number of shares of Common Stock, the Conversion Rate shall be
proportionately increased.  If any (i) dividend, (ii) reorganization or
reclassification of the Common Stock, (ii) consolidation or merger of Maker with
or into another corporation, (iii) sale of all or substantially all of Maker’s
operating assets to another person or entity, or (iv) sale of Maker
substantially as a going concern followed by a liquidation of Maker (any such
occurrence shall be an "Event"), is effected in such a way that holders of
Common Stock are entitled to receive securities and/or assets as a result of
their Common Stock ownership, then upon conversion of this Note Holder will have
the right to receive the shares of stock, securities or assets which it would
have received if such rights had been converted as of the record date for such
Event and the Common Stock held.  Maker will not effect any Event unless it
provides 15 days prior notice to Holder.
 
 
1

--------------------------------------------------------------------------------

 
 
3.   Presentment, Notice and Other Matters.  Maker and any endorser or other
person liable hereunder expressly agree that (a) presentment, notice of
dishonor, and protest, notice of protest and any and all demands or notices are
hereby waived; (b) this Note shall be binding upon Maker and any endorser and
their respective successors in interest; and (c) this Note and any payment
hereunder may be extended from time to time without in any way affecting
liability hereunder.


4.   General.  This Note shall be governed and construed in accordance with the
laws of the State of Nevada without regard to the choice of law provisions
thereof.  All notices hereunder shall be in writing and delivered by personal
service, facsimile or certified mail, postage prepaid.  Any notice sent by
certified mail will be deemed to have been given three (3) days after the date
on which it is mailed.  All other notices will be deemed given when
received.  No objection may be made as to the manner of delivery of any notice
actually received in writing by an authorized agent of a party.  Notices will be
addressed as follows or to such other address as the party to whom the same is
directed will have specified: If to Maker, Live Current Media Inc., 375 Water
Street, Suite 645, Vancouver, British Columbia, V6B 5C6. If to Holder, at the
address set forth on Schedule A hereto.


5.   Representations and Warranties.  Holder represents and warrants that upon
the conversion of this Note pursuant to Section 2, (i)  the Common Stock is
being acquired for investment by the Holder, not as a nominee or agent, and not
with a view to the sale or distribution of all or any part thereof in violation
of the applicable securities laws; and (ii) Holder (a) has the requisite
knowledge and experience to assess the relative merits and risks of an
investment in the Common Stock; (b) has had full opportunity to ask questions
and receive answers concerning the business of Maker; (c) can afford the
complete loss of the investment in the Common Stock and (d) can provide for its
current needs and possible contingencies without the need to sell or dispose of
the Common Stock.


6.   Legends. The Common Stock issuable upon the conversion of this Note will
not be registered under the Securities Act of 1933.  Each certificate for such
Common Stock will bear the following legends:


THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED OR
QUALIFIED UNDER THE SECURITIES ACT OF 1933 OR THE LAWS OF ANY STATE, AND MAY NOT
BE SOLD OR OTHERWISE TRANSFERRED, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER SAID ACT AND APPLICABLE STATE LAWS, OR AN EXEMPTION FROM THE
REGISTRATION AND QUALIFICATION REQUIREMENTS THEREOF.
 
UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY IN OR FROM BRITISH COLUMBIA UNLESS THE CONDITIONS IN
SECTION 12(2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET.
 
Executed at Vancouver, British Columbia this August 17, 2009.
 

 
LIVE CURRENT MEDIA INC.
a Nevada corporation




By: /s/ C. Geoffrey Hampson          
Name: C. Geoffrey Hampson
Title: Chief Executive Officer

 
 
2

--------------------------------------------------------------------------------

 

SCHEDULE A


HOLDER’S ADDRESS




_________________
_________________
_________________
 
 
 
 
 
 
 
3